Citation Nr: 0616150	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1968 until April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

It is observed that the veteran raised a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
in November 2001.  A January 2004 communication from the 
veteran's accredited representative again claims that the 
veteran is unemployable due to his PTSD.  While the veteran 
has no service-connected disabilities, his claim should 
nevertheless be addressed.  To date, the RO has not 
adjudicated the TDIU claim.  Therefore, this issue is 
referred back to the RO for appropriate action.  

It is also noted that the veteran's October 2003 substantive 
appeal also raises the issue of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD.  This issue has not yet been adjudicated by the RO and 
is referred back for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran 
engaged in combat activity with the enemy.

2.  The competent evidence corroborates claimed in-service 
stressors.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of February 2002 and October 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the rating criteria for PTSD, nor did it 
apprise the veteran as to the law pertaining to effective 
dates.  However, because the instant decision denies the 
veteran's service connection claim, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the July 2003 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  
Additionally, the reports of VA post service treatment and 
examination are of record.  Furthermore, the claims file 
contains records affiliated with a disability determination 
from the Social Security Administration.  Moreover, Command 
Chronologies have been submitted by the 
U. S. Marine Corps.  Also, lay statements from the veteran's 
relatives and acquaintances are of record.  Finally, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at an April 2005 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, the veteran has described several stressful in-service 
events.  In a July 2002 letter, he explained that he was 
coerced into providing false testimony in a trial over the 
death of a Captain who was killed when someone put a grenade 
under his hut.  The veteran explained that a Sergeant Smith 
was on trial for that offense.  He reported that drugs were 
found in that Sergeant's possession which the veteran 
believed were planted there.  The veteran stated that the 
Sergeant was sentenced to 20 years in Naval prison.  The 
veteran was plagued by the fact that an innocent man was 
wrongly convicted of this crime.  At his April 2005 hearing 
he also stated that the incident caused him to be distrustful 
of authority.  (Transcript "T," at 25.)

In that same July 2002 communication the veteran described an 
instance in which he was staking out a Viet Cong hut which 
accessed a tunnel.  In that tunnel were stores of weapons and 
ammunition.  One Viet Cong came into the patrol's area but 
the veteran and his patrol did not shoot him for fear of 
revealing their location.  No violence occurred that evening 
but it made an impression on the veteran.  

The July 2002 communication further indicated that the 
veteran had to go to the 95th Evacuation Hospital on one 
occasion with complaints of hearing loss.  His ears were full 
of sand, dirt and grass.  The veteran later explained, at his 
April 2005 videoconference hearing before the undersigned 
that dirt and sand had become impacted in his ears as a 
result of a mortar blast.  (T at 3.)  

In his July 2002 statement the veteran explained that he saw 
soldiers arrive at the Evacuation hospital in mutilated 
conditions and also saw dead comrades being removed from the 
facility.  He wondered how many of the dead and wounded were 
attacked by the Viet Cong that he let walk safely by that 
night on his patrol.  

At his April 2005 videoconference hearing the veteran 
recounted seeing soldiers with missing limbs and other severe 
wounds while he was being treated for ear problems at the 
95th Evacuation Hospital.  (T. at 12.)  

Also at his April 2005 hearing, the veteran explained that 
his military occupational specialty was 2511 Field Wireman.  
(T. at 3.)  He stated that he would go to new bases and camps 
to run field wiring to their communication centers.  He was 
sent out to repair lines when a base was attacked.  The 
veteran felt vulnerable when climbing the poles, knowing that 
he was an easy target from any distance.  He reported that on 
some occasions he was shot at.  Such experiences were very 
scary.  (T. at 4.)  

The veteran also claimed that his base camp, located 40 to 50 
miles outside of Da Nang was attacked with mortars.  (T. at 
5.)  The file contains a picture that appears to be an 
explosion, which the veteran contends was one of the mortar 
attacks.  He explained at his hearing that he took the 
photographs himself while he was on perimeter guard.  (T. at 
6.)  He explained that another photograph of record depicts 
soldiers at his camp returning fire.  (T. at 7.)  Another 
picture, taken by a friend, showed the veteran firing a 
mortar.  The veteran explained that the mortar attacks 
occurred in July 1969.  (T. at 8.)  One incoming mortar hit 
the hut that the veteran had been inside about 10 or minutes 
earlier.  (T. at 10.)  The mortar went right through the 
roof, and the debris from that hit caused the ear problems 
for which the veteran received treatment at the Evacuation 
Hospital.

Further regarding in-service stressors, the veteran at his 
April 2005 hearing described an instance where he had to man 
a listening post at an old burned-out orphanage.  (T. at 13-
14.)  He stated that the Viet Cong were aware that the 
building was used as a listening post.  He also reported that 
he had heard of two men who had been killed manning that post 
on separate occasions.  The post was a mile from camp, so if 
an attack occurred there was no back-up.  Therefore, manning 
that post was a very frightening experience.    

Finally, the veteran described missions in which he and other 
soldiers would go into a village and try to capture huts 
where the Viet Cong had weapons stored.  (T. at 15.)  He 
recalled one such mission, during which he could hear mortars 
in the distance.  He stated that he was so focused on the 
mortars and watching for Viet Cong that he had blocked out of 
his mind that it was raining.  He stated that such missions 
were very scary.  

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does support the conclusion that the 
veteran engaged in combat with the enemy.  The veteran's DD-
214 does not reveal any awards or decorations indicative of 
combat.  Moreover, the veteran's duty assignments in Vietnam 
as Engine Equipment Mechanic, and his military occupational 
specialty of Wireman are not suggestive of combat.  However, 
the veteran's service personnel records indicate that the 
veteran served with the Headquarters Company, 5th 
Communication Battalion from June 3, 1969 to March 30, 1970, 
and that he had combat history of participation in counter 
insurgency operations in Vietnam from June 3, 1969 to March 
30, 1970.

As noted previously, where the record, as here, establishes 
that the veteran engaged in combat with the enemy, the 
veteran's lay statements as to in-service stressors can be 
accepted without further corroboration through independent 
evidence, provided the veteran's statements are credible and 
consistent with the circumstances, conditions or hardships of 
such service.  Doran, 6 Vet. App. at 288-89.  In the present 
case, the veteran has reported stressors consistent with his 
combat service.  In this regard, the Board notes that the 
veteran has reported exposure to mortar fire, and having been 
shot at while performing duty as a field wireman.

The claims file contains Command Chronologies for the 5th 
Communications Batallion obtained from the U. S. Marine 
Corps.  These documents establish that on December 22, 1969, 
two men from Headquarters Company, 5th Communication 
Battalion, along with others, defended a relay site against 
an enemy of undetermined size.  While the names of the two 
men were not specified, such is consistent with the veteran's 
reported stressor of having been shot at while performing 
duties in Vietnam as a field wireman with the Headquarters 
Company, 5th Communication Battalion.  

Photographs purporting to depict a mortar attack on the 
veteran's base camp are associated with the claims file.  
However, there are no means by which to establish the date, 
location or photographer.  Also, the record does not contain 
official records of a mortar attack.  Nevertheless, a July 
13, 1969, in-service treatment report for left ear pain, when 
drum perforation was suspected, which the veteran states was 
caused by the impact from a mortar blast, is consistent with 
the veteran's reported stressor of exposure to mortar attack.  

For the foregoing reasons, the Board finds that, with 
resolution of doubt in the veteran's favor, reported in-
service stressors have been verified.  Further, the Board 
acknowledges that the post-service medical records contain 
diagnoses of PTSD.  It is also acknowledged that some of 
these treatment records explicitly attribute the PTSD to the 
veteran's service in Vietnam.  For example, a November 2001 
VA outpatient treatment report contains an impression of 
"chronic, severely disruptive PTSD from combat in Vietnam." 
Likewise, a June 2002 psychiatric evaluation performed by the 
State of Michigan Disability Determination Service indicates 
a diagnosis of "PTSD 309.81," indicating that the diagnosis 
conforms to the criteria set forth under DSM-IV.  

In conclusion, as the evidence of record establishes an in-
service stressful event, and the post-service treatment 
reports do diagnose PTSD based on such established stressor, 
the evidence supports a grant of service connection for PTSD.  


ORDER

Service connection for PTSD is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


